In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-0276V
                                        UNPUBLISHED


    JULIE DRUMM,                                            Chief Special Master Corcoran

                        Petitioner,                         Filed: December 13, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On February 21, 2019, Julie Drumm filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered “injuries including Shoulder Injury
Related to Vaccine Administration (‘SIRVA’), resulting from adverse effects of an
influenza (‘flu’) vaccination she received on October 20, 2017.” Petition at 1. Petitioner
further alleges that her injury lasted for more than six months. Petition at 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On December 10, 2021, Respondent filed an Amended Rule 4(c) report in which
he states that he does not contest that Petitioner is entitled to compensation in this case.
Respondent’s Amended Rule 4(c) Report at 1. Specifically, Respondent states:

       [r]ecognizing that the Chief Special Master’s factual finding that the onset
       of petitioner’s shoulder pain occurred within forty-eight hours of her
       vaccination is the law of the case, respondent advises that he will not defend
       the case on other grounds during further proceedings before the Office of
       Special Masters. While preserving his right to appeal the Chief Special
       Master’s September 9, 2021 Findings of Facts, respondent submits that
       petitioner has otherwise satisfied the criteria set forth in the Vaccine Injury
       Table and the Qualifications and Aids to Interpretation (‘QAI’) for Shoulder
       Injury Related to Vaccine Administration (‘SIRVA’). See 42 C.F.R §§
       100.3(a)(XIV) and (c)(10). Respondent requests a ruling on the record
       regarding petitioner’s entitlement to compensation.

Id. at 2. Respondent further agrees that Petitioner meets the criteria for SIRVA as defined
by the Vaccine Table and does not dispute that Petitioner has satisfied all legal
prerequisites for compensation under the Act. Id. at 6-7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2